

EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT, by and between CEC Entertainment, Inc., a Kansas
corporation (the “Company”), and James A. Howell (“Executive”) (collectively,
the “Parties”) is made as of December 20, 2018 (the “Effective Date”).
    
WHEREAS, the Company and Executive have previously entered into an employment
term sheet, dated as of August 31, 2018 (the “Prior Agreement”); and


WHEREAS, the Parties desire to supersede the Prior Agreement and enter into this
employment agreement (the “Agreement”) pursuant to the terms, provisions and
conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
understandings, representations, warranties, undertakings and promises
hereinafter set forth, intending to be legally bound thereby, the Parties agree
as follows:


1.    Employment Period.


Subject to earlier termination in accordance with Section 3 of this Agreement,
Executive shall be employed by the Company for a period commencing on the
Effective Date and ending on the fifth anniversary of the Effective Date (the
“Employment Period”), unless the parties mutually agree to extend the term at
least 90 days prior to the end of the Employment Period. Upon Executive’s
termination of employment with the Company for any reason, Executive shall
immediately resign all positions with the Company or any of its subsidiaries or
affiliates, including any position as a member of the Company’s Board of
Directors (the “Board”) and the Board of Directors of Queso Holdings Inc., a
Delaware corporation (“Holdings”).


2.    Terms of Employment.


(a)    Position. During the Employment Period, Executive shall serve as
Executive Vice President and Chief Financial Officer of the Company and will
perform such duties and exercise such supervision with regard to the business of
the Company as are associated with such position, including such duties as may
be prescribed from time to time by the Chief Executive Officer of the Company
(the “Supervisor”). Executive shall report directly to the Supervisor, and if
reasonably requested by the Supervisor, Executive hereby agrees to serve
(without additional compensation) as an officer and director of the Company or
any affiliate or subsidiary thereof.
    
(b)    Duties. During the Employment Period, Executive shall have such
responsibilities, duties, and authority that are customary for Executive’s
position, subject at all times to the control of the Supervisor, and shall
perform such services as customarily are provided by an executive of a
corporation with Executive’s position and such other services consistent with
Executive’s position, as shall be assigned to Executive from time to time by the
Supervisor. During the Employment Period, and excluding any periods of vacation
and sick leave to which Executive is entitled, Executive agrees to devote all of
Executive’s business time to the business and affairs of the Company. Executive
shall be entitled to engage in charitable and educational activities and to
manage Executive’s personal and family investments, to the extent such
activities are not competitive with the business of the Company, do not
materially interfere with the performance of Executive’s duties for the Company
and are otherwise consistent with the Company’s governance policies.


(c)    Compensation.


(i)    Base Salary. During the Employment Period, Executive shall receive an
initial annual base salary in an amount equal to $400,000, less all applicable
withholdings, which shall be paid in accordance with the customary payroll
practices of the Company and prorated for partial calendar years of employment
(as in effect from time to time, the “Annual Base Salary”). The Annual Base
Salary shall be subject to annual review by the Board, in its sole discretion,
for possible increase and any such increased Annual Base Salary shall constitute
“Annual Base Salary” for purposes of this Agreement.


(ii)    Annual Bonus. During the Employment Period, with respect to each
completed fiscal year of the Company, Executive shall be eligible to receive an
annual bonus (the “Bonus”) targeted at 100% of Annual Base Salary, with a
maximum bonus of 150% of Annual Base Salary, contingent upon the achievement of
qualitative and quantitative performance goals approved by the Board. The Bonus,
if any, shall be paid no later than March 15th of the year following the fiscal
year to which the Bonus relates. Executive shall be eligible for a Bonus in
respect of 2018 on a pro rata basis based on the Effective Date.


(iii)    Equity.


(A)    Investment Equity. As soon as reasonably practicable following the
Effective Date, Executive shall invest Three Hundred Thousand Dollars
($300,000.00) in Holdings. Such investment (x) shall be in common stock of
Holdings (“Common Stock”) that is economically equivalent to the securities
acquired by AP VIII Queso Holdings L.P., a Delaware limited partnership
(“Apollo”) and (y) shall be made at the Fair Market Value (as defined in that
certain Investor Rights Agreement, dated as of August 21, 2014, by and among
Holdings, Apollo, and certain other parties thereto) of the Common Stock as of
the date of such investment, without discount for lack of marketability or other
factors commonly associated with privately held stock (the “Investment Price”),
and (z) shall be made as follows:


(1) $150,000 by check or money order made payable to Holdings and delivered to
the Company within seven (7) days of the Effective Date; and


(2) Up to $150,000 of Executive’s Bonus, after deduction of taxes (“Net Bonus”),
in each year of Executive’s employment, until the total additional amount of
$150,000 has been invested. As an example, if Executive’s 2019 Net Bonus exceeds
$150,000, then $150,000 shall be invested in the Company and any balance shall
be paid to Executive; however, if the 2019 Net Bonus is less than $150,000, then
the entire Net Bonus amount shall be invested.


(B)    Options. As soon as practicable following the Effective Date, Executive
shall be granted options to purchase 0.545% of the shares of Common Stock on a
fully diluted basis with an exercise price equal to the Fair Market Value of the
Common Stock on the date of grant, subject to the vesting rights and other terms
of the applicable award agreement and the Queso Holdings Inc. 2014 Equity
Incentive Plan.


(iv)    Benefits. During the Employment Period, Executive shall be eligible to
participate in all retirement, compensation and employee benefit plans,
practices, policies and programs provided by the Company to the extent
applicable generally to other executives of the Company (except severance plans,
policies, practices, or programs) subject to the eligibility criteria set forth
therein, as such may be amended or terminated from time to time, including
reimbursement of up to $2,500.00 for annual executive physical evaluation. In
addition, the Company will reimburse Executive for the COBRA benefits
continuation costs that he incurs and pays through the first sixty (60) days of
his employment with the Company, upon Executive’s presentation to the Company of
receipts for all such expenses.


(v)    Expenses. During the Employment Period, Executive shall be entitled to
receive reimbursement for all reasonable business expenses incurred by Executive
in the performance of Executive’s duties hereunder, provided that Executive
provides all necessary documentation in accordance with the Company’s policies.


(vi)    Relocation Expenses. The Company shall promptly reimburse Executive for
the reasonable expenses relating to Executive’s temporary housing for up to
three months, as well as up to $50,000 in relocation expenses, including,
without limitation, (A) reasonable travel in connection with finding a residence
in Dallas, Texas, (B) packing and shipment of personal effects, (C) transaction
related costs (e.g. sales costs and commissions associated with the sale of
Executive’s personal residence), and (D) reasonable incidental expenses, upon
Executive’s presentation to the Company of receipts for all such expenses. If
Executive resigns within the first year of employment, other than for Good
Reason (as defined below) he will reimburse the Company for any relocation
expenses previously reimbursed by the Company under this provision other than
any temporary housing expenses.


(vii)    Attorneys’ Fees. Additionally, the Company shall reimburse Executive
for up to $5,000 of his reasonable and necessary attorney’s fees incurred in
connection with the negotiation of this Agreement and with any other agreements
attendant to the commencement of Executive’s employment with the Company.


3.    Termination of Employment.


(a)    Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death. If Executive becomes subject to a Disability (as defined
below) during the Employment Period, the Company may give Executive written
notice in accordance with Sections 3(g) and 9(g) of its intention to terminate
Executive’s employment. For purposes of this Agreement, “Disability” means
Executive’s inability to perform Executive’s duties hereunder by reason of any
medically determinable physical or mental impairment for a period of six months
or more in any 12-month period.


(b)    Cause. Executive’s employment may be terminated at any time by the
Company for Cause (as defined below). For purposes of this Agreement, “Cause”
shall mean Executive’s (i) conviction, plea of no contest to, plea of nolo
contendere to, or imposition of unadjudicated probation for any felony or a
crime of moral turpitude, (ii) commission of an act of fraud or embezzlement,
(iii) commission of an act of gross negligence or willful gross misconduct that
results or could reasonably be expected to result in harm to the Company’s
business or reputation, (iv) breach of any terms of Executive’s employment in
any material respect (other than any such failure resulting from Executive’s
Disability), which results or could reasonably be expected to result in harm to
the Company’s business or reputation, or (v) continued willful failure to
substantially perform Executive’s duties under this Agreement. Executive’s
employment shall not be terminated for Cause within the meaning of clauses (iv)
or (v) above unless Executive has been given written notice by the Company
stating the basis for such termination and Executive is given 30 days to cure,
to the extent curable, the neglect or conduct that is the basis of any such
claim.


(c)    Termination Without Cause. The Company may terminate Executive’s
employment hereunder without Cause at any time.


(d)    Good Reason. Executive’s employment may be terminated at any time by
Executive for Good Reason (as defined below). For purposes of this Agreement,
“Good Reason”
shall mean without Executive’s written consent, (i) any reduction approved by
the Board in the amount of Executive’s annual Base Salary or Bonus opportunity
provided by Section 2(c)(ii), (ii) the assignment of duties to Executive that
are materially inconsistent with the duties set forth in Section 2(b), (iii) any
material breach by the Company of this Agreement, (iv) the requirement that
Executive be based in an office that is located more than 50 miles from
Executive’s principal place of business as of the date of this Agreement, (v)
Executive is demoted, or (vi) any requirement that the Executive report to
anyone other than the Supervisor. In order for Executive to terminate his
employment for Good Reason, (A) Executive must provide written notice of any
alleged violation of clauses (i) through (iii) above stating the basis for such
termination within 30 days following any such alleged violation, (B) the Company
shall have 30 days following receipt of the written notice described in clause
(A) to cure the alleged violation (the “Cure Period”), and (C) if the Company
fails to cure the alleged violation, Executive must terminate his employment
with the Company during the 30-day period following the Cure Period.


(e)    Voluntary Termination. Executive’s employment may be terminated at any
time by Executive without Good Reason upon 30 days’ prior written notice.


(f)    Termination as a Result of Expiration of the Employment Period. Unless
otherwise agreed between the Parties, Executive’s employment shall automatically
terminate upon the expiration of the Employment Period.


(g)    Notice of Termination. Any termination by the Company for Cause or
without Cause, or by Executive for Good Reason or without Good Reason, shall be
communicated by Notice of Termination to the other Party hereto given in
accordance with Section 9(g). For purposes of this Agreement, a ‘‘Notice of
Termination” means a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated, and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date. The failure
by Executive or the Company to set forth in the Notice of Termination any fact
or circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company hereunder or preclude Executive or
the Company from asserting such fact or circumstance in enforcing Executive’s or
the Company’s rights hereunder.


(h)    Date of Termination. For purposes of this Agreement, “Date of
Termination” shall mean (i) if Executive’s employment is terminated by the
Company for Cause, without Cause or by reason of Disability, or by Executive for
Good Reason or without Good Reason, the date of receipt of the Notice of
Termination, provided such Date of Termination is in accordance with Section
3(b), Section 3(d) or Section 3(e) or any later date specified therein pursuant
to Section 3(g), as the case may be, (ii) if Executive’s employment is
terminated by reason of death, the date of death, and (iii) if Executive’s
employment is terminated by reason of the expiration of the Employment Period,
the date of such expiration.


4.    Obligations of the Company upon Termination.


(a)    Resignation for Good Reason; Termination without Cause. If during the
Employment Period, the Company shall terminate Executive’s employment without
Cause (other
than as a result of death or Disability) or Executive shall terminate
Executive’s employment for Good Reason, then the Company will provide Executive
with the following payments and/or benefits:


(i)    the Company shall pay to Executive as soon as reasonably practicable but
no later than the 60th day following the Date of Termination the following in a
lump sum, to the extent not previously paid, (A) the Annual Base Salary through
the Date of Termination, (B) the Bonus earned for any fiscal year ended prior to
the year in which the Date of Termination occurs, provided that Executive was
employed on the last day of such fiscal year, (C) the amount of any unpaid
expense reimbursements to which Executive may be entitled pursuant to Section
2(c)(v) of this Agreement, and (D) any other vested payments or benefits to
which Executive or Executive’s estate may be entitled to receive under any of
the Company’s benefit plans or applicable law, in accordance with the terms of
such plans or law (clauses (A)-(D), the “Accrued Obligations”); and


(ii)    subject to Section 4(e) of this Agreement, on the 60th day after the
Date of Termination, the Company will pay Executive a lump sum amount equal to
one times the sum of (x) Executive’s Annual Base Salary as in effect as of the
Date of Termination and (y) the annual Bonus paid or to be paid with respect to
the fiscal year completed most recently prior to the Date of Termination (the
“Severance Payment”).


(b)    Death or Disability. If Executive’s employment shall be terminated by
reason of Executive’s death or Disability, then the Company will provide
Executive with the Accrued Obligations. Thereafter, the Company shall have no
further obligation to Executive or Executive’s legal representatives.


(c)    Termination for Cause; Resignation without Good Reason. If Executive’s
employment shall be terminated by the Company for Cause or by Executive without
Good Reason, then the Company shall have no further obligations to Executive
other than for payment of the Accrued Obligations.


(d)    Expiration of the Employment Period. If Executive’s employment shall be
terminated by reason of the expiration of the Employment Period as a result of
the Company’s or Executive’s non-extension, then the Company will provide
Executive with the Accrued Obligations. Thereafter, the Company shall have no
further obligation to Executive or Executive’s legal representatives.


(e)    Separation Agreement and General Release. The Company’s obligation to
make the Severance Payment is conditioned on Executive or Executive’s legal
representatives executing a separation agreement and general release of claims
related to or arising from Executive’s employment with the Company or the
termination of employment against the Company and its affiliates (and their
respective officers and directors) in a form reasonably determined by the
Company, which shall be provided by the Company to Executive within five days
following the Date of Termination; provided that, if Executive should fail to
execute (or revokes) such release within 45 days following the Date of
Termination, the Company shall not have any obligation to provide the Severance
Payment. If Executive executes the release within such 45-day period and does
not revoke the release within seven days following the execution of the release,
the Severance Payment will be made in accordance with Section 4(a)(ii).


5.    Restrictive Covenants.


(a)    Nonsolicitation. In consideration of Executive’s employment and receipt
of payments hereunder, including, without limitation, the grant of options under
Section 2(c), during the period commencing on the Effective Date and ending 12
months after the Date of Termination (the “Restricted Period”), Executive shall
not directly, or indirectly through another person, (i) induce or attempt to
induce any employee, representative, agent or consultant of the Company or any
of its affiliates or subsidiaries to leave the employ or services of the Company
or any of its affiliates or subsidiaries, or interfere with the relationship
between the Company or any of its affiliates or subsidiaries and any employee,
representative, agent or consultant thereof, provided that Executive shall not
be restricted from engaging in general solicitations not directed at any such
persons described in this clause (i), (ii) hire any person who was an employee,
representative, agent or consultant of the Company or any of its affiliates or
subsidiaries at any time during the 12-month period immediately prior to the
date on which such hiring would take place, or (iii) directly or indirectly
induce or attempt to induce any customer, supplier, licensee, licensor,
representative, agent or other business relation of the Company or any of its
affiliates or subsidiaries to cease doing business with, or reduce the amount of
business conducted with, the Company or any of its affiliates or subsidiaries,
or interfere with the relationship between any such customer, supplier,
licensee, licensor, representative, agent or business relation.


(b)    Noncompetition. Executive hereby acknowledges that Executive is familiar
with the Confidential Information (as defined below) of the Company and its
subsidiaries. Executive agrees that during the Restricted Period, Executive
shall not (and shall cause each of Executive’s affiliates not to), directly or
indirectly, own any interest in, manage, control, participate in (whether as an
officer, director, manager, employee, partner, equity holder, member, agent,
representative or otherwise), consult with, render services for, or in any other
manner engage, directly or indirectly, in the restaurant related family
entertainment business (excluding any fine dining restaurant business) in the
Geographic Area (as defined below); provided that nothing herein shall prohibit
Executive from (i) owning or operating a restaurant with a single location or
(ii) being a passive owner of not more than 2% of the outstanding stock of any
class of a corporation that is publicly traded so long as none of such persons
has any active participation in the business of such corporation. Executive
acknowledges and agrees that the Company would be irreparably damaged if
Executive were to engage in the prohibited activities described in the preceding
sentence and that such prohibited activities would result in a significant loss
of goodwill by the Company. For purposes of this Agreement, the “Geographic
Area” shall mean any market in which the Company or its subsidiaries is
conducting or has taken material steps to conduct business as of the Date of
Termination.


(c)    Nondisclosure; Confidential Information. Executive shall not disclose or
use at any time, either during Executive’s employment with the Company or at any
time thereafter, any Confidential Information of which Executive is or becomes
aware, whether or not such information is developed by Executive, except (i) to
the extent that such disclosure or use is directly related to and required by
Executive’s performance in good faith of duties assigned to Executive by the
Company, or (ii) as may be required by an order of a court of competent
jurisdiction; provided that (A) prior to any such disclosure pursuant to clause
(ii), to the extent legally permissible and reasonably possible, Executive shall
notify the Company as promptly as practicable, and in any event prior to any
disclosure, of such requirement so that the Company may seek an appropriate
protective order or waive compliance with the provisions of this Section S(c),
and (B) in the absence of such a protective order or the receipt of a waiver
hereunder, Executive may disclose only such Confidential Information to the
extent necessary to comply with such requirement. Executive will take all
appropriate steps to safeguard Confidential Information in Executive’s
possession and to protect it against disclosure, misuse, espionage, loss and
theft. Executive shall deliver to the Company at the termination of Executive’s
employment with the Company, or at any time the Company may request, all
memoranda, notes, plans, records, reports, computer tapes and software and other
documents and data (and copies thereof) relating to the Confidential Information
or the Work Product (as defined below) of the business of the Company and its
affiliates (the “Company Group”) that Executive may then possess or have under
Executive’s control.


Notwithstanding the foregoing, it is expressly understood and agreed that
nothing in this Section 5(c) prohibits Executive from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Congress, and any agency Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
federal law or regulations.


(d)    Proprietary Rights. Executive recognizes that the Company Group possesses
a proprietary interest in all Confidential Information and Work Product and has
the exclusive right and privilege to use, protect by copyright, patent or
trademark, or otherwise exploit the processes, ideas and concepts described
therein to the exclusion of Executive, except as otherwise agreed between the
Company Group and Executive in writing. Executive expressly agrees that any Work
Product made or developed by Executive or Executive’s agents during the course
of Executive’s employment, including any Work Product that is based on or arises
out of Work Product, shall be the property of and inure to the exclusive benefit
of the Company Group. Executive further agrees that all Work Product developed
by Executive (whether or not able to be protected by copyright, patent or
trademark) during the course of Executive’s employment with the Company, or
involving the use of the time, materials or other resources of the Company
Group, shall be promptly disclosed to the Company Group and shall become the
exclusive property of the Company Group, and Executive shall execute and deliver
any and all documents necessary or appropriate to implement the foregoing.


(e)    Certain Definitions.


(i)    As used herein, the term “Confidential Information” means information
that is not generally known to the public (but for purposes of clarity,
Confidential Information shall never exclude any such information that becomes
known to the public because of Executive’s unauthorized disclosure) and that is
used, developed or obtained by the Company Group in connection with its
business, including, but not limited to, information, observations and data
obtained by Executive while employed by the Company Group concerning (A) the
business or affairs of the Company Group, (B) products or services, (C) fees,
costs and pricing structures, (D) designs, (E) analyses, (F) drawings,
photographs and reports, (G) computer software, including operating systems,
applications and program listings, (H) flow charts, manuals and documentation,
(I) databases, (J) accounting and business methods, (K) inventions, devices, new
developments, methods and processes, whether patentable or unpatentable and
whether or not reduced to practice, (L) customers and clients and customer or
client lists, (M) other copyrightable works, (N) all production methods,
processes, technology and trade secrets, and (0) all similar and related
information in whatever form. Confidential Information will not include any
information that has been published in a form generally available to the public
(except as a result of Executive’s unauthorized disclosure) prior to the date
Executive proposes to disclose or use such information. Confidential Information
will not be deemed to have been published or otherwise disclosed merely because
individual portions of the information have been separately published, but only
if all material features comprising such information have been published in
combination.


(ii)    As used herein, the term “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable) that relates to the Company Group’s actual or
anticipated business, research and development or existing or future products or
services and that are conceived, developed or made by Executive (whether or not
during usual business hours and whether or not alone or in conjunction with any
other person) while employed by the Company together with all patent
applications, letters patent, trademark, trade name and service mark
applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing.


6.    Non-Disparagement. During the Employment Period and at all times
thereafter, neither Executive nor Executive’s agents, on the one hand, nor the
Company Group, or its executives or board of directors, on the other hand, shall
directly or indirectly issue or communicate any public statement, or statement
likely to become public, that maligns, denigrates or disparages the other
(including, in the case of communications by Executive or Executive’s agents,
the Company Group, any of Company Group’s officers, directors or employees,
Apollo Global Management, LLC or any affiliate thereof). The foregoing shall not
be violated by truthful responses to (a) legal process or governmental inquiry
or (b) by private statements to the Company Group or any of the Company Group’s
officers, directors or employees; provided that, in the case of Executive with
respect to clause (b), such statements are made in the course of carrying out
Executive’s duties pursuant to this Agreement.


For the avoidance of doubt, it is expressly understood and agreed that nothing
in this Section 6 prohibits Executive from reporting possible violations of
federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulations.


7.    Confidentiality of Agreement. The Parties agree that, except as may be
required by law or judicial process or in connection with Executive’s
enforcement of his rights under this Agreement or any other agreement entered
into by Executive with the Company or Holdings, the discussions and
correspondence that led to this Agreement, and the terms and conditions of this
Agreement are private and confidential. Except as may be required by applicable
law, regulation, or stock exchange requirement, neither Party may disclose the
above information to any other person or entity (other than to such Party’s
advisors, attorneys, consultants, or, in the case of Executive, immediate family
members) without the prior written approval of the other.


8.    Executive’s Representations. Warranties and Covenants.


(a)    Executive hereby represents and warrants to the Company that:


(i)    Executive has all requisite power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by Executive;


(ii)    the execution, delivery and performance of this Agreement by Executive
does not and will not, with or without notice or the passage of time, conflict
with, breach, violate or cause a default under any agreement, contract or
instrument to which Executive is a party or any judgment, order or decree to
which Executive is subject;


(iii)    Executive is not a party to or bound by any employment agreement,
consulting agreement, noncompetition agreement, fee for services agreement,
confidentiality agreement or similar agreement with any other person, that would
prevent or bar Executive from entering into this Agreement or performing his
duties hereunder;


(iv)    upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of
Executive, enforceable in accordance with its terms;


(v)    Executive understands that the Company will rely upon the accuracy and
truth of the representations and warranties of Executive set forth herein and
Executive consents to such reliance; and


(vi)    as of the Effective Date of this Agreement, Executive is not in breach
of any of its terms, including having committed any acts that would form the
basis for a Cause termination if such act had occurred after the Effective Date.


(b)    The Company hereby represents and warrants to Executive that:


(i)    the Company has all requisite power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by the Company;


(ii)    the execution, delivery and performance of this Agreement by the Company
does not and will not, with or without notice or the passage of time, conflict
with, breach, violate or cause a default under any agreement, contract or
instrument to which the Company is a party or any judgment, order or decree to
which the Company is subject;
 
(iii)    upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of the
Company, enforceable in accordance with its terms; and


(iv)    the Company understands that Executive will rely upon the accuracy and
truth of the representations and warranties of the Company set forth herein and
the Company consents to such reliance.


9.    General Provisions.


(a)    Severability. It is the desire and intent of the Parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any Party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.


(b)    Entire Agreement and Effectiveness. Effective as of the Effective Date,
this Agreement, together with the Stock Option Agreement, Management Investor
Subscription Agreement, Adoption Agreement and Investor Rights Agreement entered
into contemporaneously herewith, embody the complete agreement and understanding
among the Parties hereto with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or among the Parties, written or oral, which may have related to the subject
matter hereof in any way, including, without limitation, the Prior Agreement.


(c)    Successors and Assigns.


(i)    This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.


(ii)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law, or otherwise.
 
(d)    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law or conflicting provision or rule that would cause the laws of any
jurisdiction other than the State of Delaware to be applied. In furtherance of
the foregoing, the internal law of the State of Delaware will control the
interpretation and construction of this Agreement, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.


(e)    Enforcement.


(i)    Arbitration. Except for disputes arising under Sections 5 and 6 of this
Agreement (including, without limitation, any claim for injunctive relief), any
controversy, dispute or claim arising out of or relating to this Agreement, or
its interpretation, application, implementation, breach or enforcement that the
Parties are unable to resolve by mutual agreement, shall be settled by
submission by either Executive or the Company of the controversy, claim or
dispute to binding arbitration in New York (unless the Parties agree in writing
to a different location), before a single arbitrator in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association then
in effect. In any such arbitration proceeding, the Parties agree to provide all
discovery deemed necessary by the arbitrator. The decision and award made by the
arbitrator shall be accompanied by a reasoned opinion, and shall be final,
binding and conclusive on all Parties hereto for all purposes, and judgment may
be entered thereon in any court having jurisdiction thereof. The Company will
bear the totality of the arbitrator’s and administrative fees and costs. Each
Party shall bear its litigation costs and expenses; provided, however, that the
arbitrator shall have the discretion to award the prevailing Party reimbursement
of its or his or her reasonable attorney’s fees and costs. Upon the request of
any of the Parties, at any time prior to the beginning of the arbitration
hearing, the Parties may attempt in good faith to settle the dispute by
mediation administered by the American Arbitration Association. The Company will
bear the totality of the mediator’s fees and costs and any administrative fees
and costs.


(ii)    Irreparable Harm. Executive acknowledges that the Company would be
irreparably injured by a violation of Section 5 or Section 6 of this Agreement
and that it is impossible to measure in money the damages that will accrue to
the Company by reason of a failure by Executive to perform any of Executive’s
obligations under Section 5 or Section 6 of this Agreement. Accordingly, if the
Company institutes any action or proceeding to enforce any of the provisions of
Section 5 or Section 6 of this Agreement, to the extent permitted by applicable
law, Executive hereby waives the claim or defense that the Company has an
adequate remedy at law, and Executive shall not urge in any such action or
proceeding the defense that any such remedy exists at law. Furthermore, in
addition to other remedies that may be available, the Company shall be entitled
to specific performance and other injunctive relief, without the requirement to
post bond.


(iii)    Remedies. All remedies hereunder are cumulative, are in addition to any
other remedies provided for by law and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one remedy shall
not be deemed to be an election of such remedy or to preclude the exercise of
any other remedy.
 
(iv)    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT.


(f)    Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Executive and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.


(g)    Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via facsimile, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient Party has specified by prior written notice to the
sending Party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via facsimile, five days
after deposit in the U.S. mail and one day after deposit for overnight delivery
with a reputable overnight courier service.


If to the Company, to:


CEC Entertainment, Inc.
1707 Market Place Blvd., Suite 200
Irving, Texas 75063 Attention: General Counsel


with a copy (which shall not constitute notice) to:


AP VIII Queso Holdings L.P.
9 West 57 Street
New York, NY 10019 Attention: Michael Diverio


If to Executive, to:


Executive’s home address most recently on file with the Company.


(h)    Withholdings of Taxes. The Company may withhold from any amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.


(i)    Survival of Representations. Warranties and Agreements. All
representations, warranties and agreements contained herein shall survive the
consummation of the transactions contemplated hereby indefinitely.
 
G)    Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
All references to a “Section” in this Agreement are to a section of this
Agreement unless otherwise noted.


(k)    Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any Party.


(1)    Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.


(m)    Section 409A. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payment of the
benefits set forth herein shall either be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), or
shall comply with the requirements of such provision. Notwithstanding anything
in this Agreement or elsewhere to the contrary, distributions upon termination
of Executive’s employment may only be made upon a “separation from service” as
determined under Section 409A of the Code. Each payment under this Agreement or
otherwise shall be treated as a separate payment for purposes of Section 409A of
the Code. In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement or otherwise that
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code. All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A of
the Code. To the extent that any reimbursements pursuant to this Agreement or
otherwise are taxable to Executive, any reimbursement payment due to Executive
shall be paid to Executive on or before the last day of Executive’s taxable year
following the taxable year in which the related expense was incurred; provided
that Executive has provided the Company written documentation of such expenses
in a timely fashion and such expenses otherwise satisfy the Company’s expense
reimbursement policies. Reimbursements pursuant to this Agreement or otherwise
are not subject to liquidation or exchange for another benefit and the amount of
such reimbursements that Executive receives in one taxable year shall not affect
the amount of such reimbursements that Executive receives in any other taxable
year. Notwithstanding any provision in this Agreement to the contrary, if on the
Date of Termination Executive is deemed to be a “specified employee” within the
meaning of Section 409A of the Code and the Treasury Regulations using the
identification methodology selected by the Company from time to time, or if
none, the default methodology under Section 409A of the Code, any payments or
benefits due upon a termination of Executive’s employment under any arrangement
that constitutes a “deferral of compensation” within the meaning of Section 409A
of the Code shall be delayed and paid or provided (or commence, in the case of
installments) on the first payroll date on or following the earlier of (i) the
date that is six months and one day after Executive’s termination of employment
for any reason other than death, and (ii) the date of Executive’s death, and any
remaining payments and benefits shall be paid or provided in accordance with the
normal payment dates specified for such payment or benefit. Notwithstanding any
of the foregoing to the contrary, the Company and its respective officers,
directors, employees, or agents make no guarantee that the terms of this
Agreement as written comply with, or are exempt from, the provisions of Section
409A of the Code, and none of the foregoing shall have any liability for the
failure of the terms of this Agreement as written to comply with, or be exempt
from, the provisions of Section 409A of the Code.


[Signature Page Follows]
 


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.






CEC ENTERTAINMENT, INC.






/s/ Thomas Leverton_______________________________
Thomas Leverton
Chief Executive Officer






EXECUTIVE






/s/ James Howell_______________________________
James Howell


















































